Name: 2009/331/EC,Euratom: Council and Commission Decision of 26Ã February 2009 on the conclusion of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2009-04-28

 28.4.2009 EN Official Journal of the European Union L 107/164 COUNCIL AND COMMISSION DECISION of 26 February 2009 on the conclusion of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2009/331/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of Article 300(2), first subparagraph, and the second subparagraph of Article 300(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Act of Accession of Bulgaria and Romania and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament, Having regard to the Councils approval pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, has been signed on behalf of the European Community and the Member States on 19 November 2008 in accordance with Council Decision 2009/330/EC (1). (2) The Protocol should be concluded, HAVE DECIDED AS FOLLOWS: Article 1 The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby approved on behalf of the European Community, the European Atomic Energy Community and the Member States. Article 2 The President of the Council shall, on behalf of the European Community and its Member States, deposit the instruments of approval provided for in Article 11 of the Protocol. The President of the Commission shall simultaneously deposit these instruments on behalf of the European Atomic Energy Community. Done at Brussels, 26 February 2009. For the Council The President I. LANGER For the Commission The President JosÃ © Manuel BARROSO (1) See page 1 of this Official Journal.